Citation Nr: 1031891	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD), for accrued benefits purposes.

2.  Entitlement to a disability rating in excess of 40 percent 
for service-connected left eye disability (characterized as 
defective vision, left eye, residuals of shrapnel wound), for 
accrued benefits purposes.  

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant; her daughters, L.M. and P.L.; and her son, J.L.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1950 to 
April 1952.  The Veteran died on November [redacted], 2006.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant, along with her two daughters and son, appeared and 
testified at a Travel Board hearing held before the undersigned 
Acting Veterans Law Judge in May 2010.  A copy of the transcript 
of this hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a rating 
decision issued in April 2002.  The Veteran did not appeal that 
decision, and it is final.

2.  At the time of the Veteran's death, no new and material 
evidence in support of the Veteran's claim to reopen for service 
connection for PTSD had been submitted or was in VA's 
constructive possession.

3.  Prior to and at the time of the Veteran's death, his left eye 
disability was productive of residuals from shrapnel wound to the 
left eye to include total blindness without light perception, 
symptomatic band keratopathy of the cornea, and serious cosmetic 
defects consisting of ptosis, shrinkage of the globe and an 
exotropic deviation causing disfigurement of the face consistent 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features.


CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence was not received prior to the 
Veteran's death, and the claim for service connection for PTSD is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for a disability rating in excess of 40 percent 
for residuals of shrapnel wound to left eye resulting in total 
blindness without light perception and symptomatic band 
keratopathy of the cornea are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.84a, Diagnostic Codes 
6001, 6070 (2009).

4.  The criteria for a separate disability rating of 30 percent 
for residuals of shrapnel wound to left eye resulting in a 
serious cosmetic defect (ptosis, shrinkage of the globe and 
exotropic deviation) have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.80, 4.118, Diagnostic Code 
7800 (2009).

5.  The criteria for entitlement to accrued benefits have been 
met.  38 U.S.C.A. § 5121 (West 2002); 38 U.S.C.A. § 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the appellant in 
March 2007, prior to the initial AOJ decision on her accrued 
benefit claims.  The Board finds that the notice provided fully 
complies with VA's duty to notify.  Thus the purposes behind VA's 
notice requirement have been satisfied. 

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the appellant 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  
However, accrued benefits claims are adjudicated based solely 
upon the evidence that was physically or constructively of record 
at the time of the Veteran's death.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999).  

The Board notes that the record does not indicate that the 
Veteran was treated at VA.  Thus, there is no evidence 
constructively of record that has not been associated with the 
claims file.  

As for private treatment records, the Veteran (prior to his 
death) submitted evidence with his claim for an increased 
disability rating for his service-connected left eye disability, 
but not for his claim to reopen for service connection for PTSD.  
Although private treatment records were identified and obtained 
subsequent to the Veteran's death, the failure by VA to obtain 
any additional private medical records is not prejudicial to the 
appellant as this evidence cannot be considered in conjunction 
with her claims for accrued benefits.  Also, as the claims are 
considered based upon the evidence available at the time of the 
Veteran's death, VA had no obligation to provide or obtain a 
medical examination or opinion regarding these issues. 

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the appellant at every stage of this case.  Additional 
efforts to assist or notify her would serve no useful purpose.  
Therefore, she will not be prejudiced as a result of the Board 
proceeding to the merits of her claims.  

II.  Analysis Of Accrued Benefit Claims

Certain periodic monetary benefits to which a veteran was 
entitled at death, or those based on evidence in the veteran's 
claims folder at the date of death, shall be paid to certain 
named beneficiaries, ordinarily the veteran's spouse, children or 
dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Pursuant to 38 U.S.C. § 5121(c), an application for accrued 
benefits must be filed "within one year after the date of [the 
veteran's] death."  See also 38 C.F.R. § 3.1000(c).

Accrued benefits include those the veteran was entitled to at the 
time of death under an existing rating or the evidence physically 
or constructively of record at the time of the veteran's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 
Vet. App. 108, 113 (1999).  Thus, the appellant cannot furnish 
additional evidence that could be used to substantiate the claim, 
and VA could not develop additional evidence that would 
substantiate the claim of entitlement to accrued benefits.  
"Evidence in the file at date of death" means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); 
see also Hayes v. Brown, 4 Vet. App. 353 (1993).

The Veteran died in November 2006.  In August 2006, prior to his 
death, the Veteran submitted claims for an increased disability 
rating for his service-connected left eye disability and for 
service connection for skin cancer and PTSD.  A notice letter was 
sent to the Veteran in October 2006; however in December 2006, 
prior to adjudicating the claims, the RO was advised of the 
Veteran's death.  Thus, the Veteran had claims that were 
outstanding at the time of his death which, if granted, would 
have entitled him to additional compensation.  Thus, the 
appellant's claim for accrued benefits is appropriate.  (The 
Board notes that the appellant has dropped the claim for service 
connection for skin cancer and that this issue is not for 
consideration.)  The Board also finds that the appellant's claims 
are timely as she filed her application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits in 
February 2007, less than one year after the Veteran's death.  The 
Board finds, therefore, that the procedural requirements for a 
claim for accrued benefits have been met.  

Service Connection for PTSD

The Board finds that this claim is actually one to reopen as 
there was a prior final denial of this claim in April 2002.  
Rating actions are final and binding based on evidence on file at 
the time the veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a Notice of Disagreement with the decision.  The decision 
becomes final if an appeal is not perfected within the allowed 
time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not 
at any time indicate disagreement with this rating decision.  
Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
claims to reopen filed on or after August 29, 2001, such as this 
one, "new" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence is 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last final denial of the claims 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received subsequent 
to the last final rating decision, April 2002 in the present 
case, is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 
(1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the Board finds that new and material 
evidence had not been received prior to the Veteran's death to 
support his claim to reopen for service connection for PTSD.  The 
Veteran's claim was denied in April 2002 because the evidence 
failed to establish that he had a current diagnosis of PTSD.  
Thus, the evidence submitted in relation to his claim to reopen 
must relate to that unestablished fact.  However, the Veteran did 
not submit any evidence in support of his claim to reopen filed 
in August 2006.  Consequently, the Board cannot reopen the claim 
for service connection for PTSD as no new and material evidence 
has been received.

The Board acknowledges that the appellant submitted a letter from 
a private psychologist dated in November 2007 in which she opined 
that the Veteran had PTSD and depression as a result of his in-
service injury to the face.  The Board also notes that the RO 
incorrectly used this evidence in adjudicating the appellant's 
claim for accrued benefits.  However, the law is clear that 
accrued benefits claims can only be adjudicated on evidence that 
is either physically or constructively of record at the time of 
the Veteran's death, which was November [redacted], 2006, in the present 
case.  As the psychologist's letter was not received by VA until 
a year after the Veteran's death, it clearly was not of record at 
the time of his death and, as a matter of law, cannot be used to 
adjudicate the claim for accrued benefits.  

The Board also notes that, at the May 2010 Travel Board hearing, 
the appellant's representative argued that the RO erred in 2002 
by issuing a rating decision without affording the Veteran a VA 
examination to determine whether he had PTSD because the Veteran 
was in combat and was injured therein.  It is unclear whether the 
appellant's representative intended this argument to raise a 
claim of clear and unmistakable error (CUE) in the April 2002 
rating decision.  Nevertheless, the Board finds that such 
argument cannot support a claim for CUE.  See 38 C.F.R. 
§ 20.1403(d)(2) (the Secretary's failure to fulfill the duty to 
assist is not CUE).

For the foregoing reasons, the appellant's claim for accrued 
benefits based upon the Veteran's claim to reopen for service 
connection for PTSD is denied.

Increased Rating for Left Eye Disability

The Veteran was service-connected for a left eye disability 
resulting from a shrapnel injury to the left eye.  VA examination 
indicated the Veteran had a perforating wound of the cornea with 
loss of vision (no light perception), traumatic cataract, and 
disorganized globe of the left eye.  This disability was rated as 
30 percent disabling under Diagnostic Code 6070 for defective 
vision of the left eye with light perception only and right eye 
vision of 20/20.  The Board notes that a higher disability rating 
was not warranted because there was no anatomical loss of the 
eye.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6066 and 6070.  

In June 1999, the Veteran filed a claim for an increased rating 
for his service-connected left eye disability.  VA and private 
treatment records indicate the Veteran had loss of vision without 
light perception of the left eye and band keratopathy (calcified 
keratitis).  In addition, the Veteran submitted a statement from 
his private treating eye physician stating that the Veteran 
presented with no light perception vision in the left eye, ptosis 
and enophthalmos.  His cornea revealed severe band keratopathy 
causing severe pain, redness and foreign body sensation in the 
eye requiring chelation of the cornea.  In addition, she 
commented that, cosmetically, the Veteran suffers from ptosis, 
"shrinking of the globe" and an exotropic deviation, which she 
would consider to be a moderate to severe disfigurement.  She 
stated that, due to the severe nature of the injury and repeated 
problems with his cornea, the Veteran may require enucleation at 
some point in the future.  (The Board notes, however, that the 
evidence fails to show the Veteran had enucleation of the left 
eye during his lifetime.)  

By rating decision issued in August 2000, a 40 percent disability 
rating was awarded under Diagnostic Code 6066 for the Veteran's 
left eye disability.  From the RO's reasons and bases, it is 
clear that this rating was based upon all manifestations of the 
Veteran's left eye disability including loss of vision, pain and 
disfigurement which was considered to more closely approximate 
anatomical loss of one eye rather than blindness with light 
perception only.  

Private treatment records submitted with the Veteran's claim in 
August 2006 show the Veteran continued to receive treatment for 
his left eye disability, especially for pain and irritation of 
the left eye due to band keratopathy.  

Disabilities of the eye are evaluated under the provisions set 
forth in 38 C.F.R. §§ 4.75 through 4.84a.  The Board acknowledges 
that the schedule for rating disabilities of the eye was amended 
effective December 10, 2008.  However, such amendments are only 
applicable to claims filed on or after December [redacted], 2008.  
73 Fed. Reg. 66543  (November [redacted], 2008). 

In this case, service connection has only been established for 
the Veteran's left eye but not his right eye.  Where only one eye 
is service connected and the Veteran is not blind in both eyes, 
which this Veteran is not, the other eye is considered normal for 
rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. 
§ 4.14 (manifestations not resulting from the service-connected 
disability may not be used in establishing the service-connected 
evaluation).  Compensation is payable for the combination of 
service-connected and nonservice-connected disabilities of 
blindness in one eye as a result of service-connected disability 
and blindness in the other eye as a result of nonservice-
connected disability as if both disabilities were service-
connected, provided the nonservice-connected disability is not 
the result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further examination 
of the eyes reveals that perception of objects, hand movements, 
or counting fingers cannot be accomplished at three feet.  See 38 
C.F.R. § 4.79. 

Section 4.84a provides that the following diseases of the eye, in 
chronic form, are to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology with 
a minimum combined rating of 10 percent - uveitis, keratitis, 
scleritis, iritis, cyclitis, choroiditis, retinitis, intra-ocular 
hemorrhage, detachment of the retina, and unhealed injury of the 
eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6000 through 6009.

Impairment of central visual acuity is evaluated using Diagnostic 
Codes 6061 through 6079.  Visual acuity is rated based upon the 
best distant vision obtainable after correction by glasses.  38 
C.F.R. § 4.75.  The percentage evaluation will be found by 
intersecting the horizontal row appropriate for the Snellen index 
for one eye and the vertical column appropriate to the Snellen 
index of the other eye.  38 C.F.R. § 4.83a.  In applying the 
ratings for impairment of visual acuity, a person not having the 
ability to read at any one of the scheduled steps or distances, 
but reading at the next scheduled step or distance, is to be 
rated as reading at this latter step or distance; that is, a 
person who can read at 20/100 (6/30) but who cannot at 20/70 
(6/21), should be rated as seeing at 20/100 (6/30).  38 C.F.R. 
§ 4.83.  Combined ratings for disabilities of the same eye should 
not exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80.   

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision of 
that eye is 30 percent, unless there is (a) blindness in the 
other nonservice-connected eye; (b) enucleation of the service-
connected eye; or (c) serious cosmetic defect of the service-
connected eye.  38 C.F.R. §§ 3.383, 4.80, 4.84a, Diagnostic Code 
6070.

Under Diagnostic Code 6066, the maximum schedular rating for an 
enucleated service-connected eye (i.e., anatomical loss of one 
eye) is 40 percent, absent evidence of blindness in the 
nonservice-connected eye.  38  C.F.R. § 4.84a, Diagnostic Code 
6066.  A footnote to Diagnostic Code 6066 provides that an extra 
10 percent disability rating should be added if an artificial eye 
cannot be worn. 

After considering all the evidence, the Board finds that it fails 
to establish that a disability rating in excess of 40 percent was 
warranted for the Veteran's left eye disability resulting from 
total loss of vision with no light perception and the pain and 
irritation in the eye resulting from band keratopathy.  There is 
no evidence that the Veteran had loss of blindness in both eyes 
having only light perception or anatomical loss of both eyes that 
would require a higher disability rating.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 and 6062.  In fact, the medical evidence of 
record at the time of the Veteran's death indicated that his 
vision in the right eye, corrected, was no worse than 20/30.  

However, the Board finds that a separate disability rating is 
warranted because 38 C.F.R. § 4.80 provides that a higher 
evaluation may be assigned if there is a serious cosmetic defect 
added to the total loss of vision.  The Veteran's private 
treating eye physician stated in her June 2000 letter that the 
Veteran had ptosis, shrinking of the globe, and exotropic 
deviation which she would consider to be a moderate to severe 
disfigurement.  In addition, pictures of the Veteran's left eye 
taken at a 1999 VA examination demonstrated that there was gross 
distortion or asymmetry between the Veteran's left and right eyes 
and that the left eye appears milky white over the iris and 
pupil.

The applicable rating criteria is found in 38 C.F.R. § 4.118, 
Diagnostic Code 7800, which evaluates disfigurement of the face, 
neck or head.  The rating criteria in effect in 2006 provide a 
minimum 10 percent evaluation when there is disfigurement of the 
head, face, or neck with one characteristic of disfigurement.  A 
30 percent rating is warranted when there is disfigurement with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with two or three characteristics of disfigurement.  A 
50 percent rating is warranted when there is disfigurement with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  A 
maximum 80 percent rating is warranted when there is 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).  

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or 
more centimeters (cm.)) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 
square inches (39 sq. cm.); (7) underlying soft tissue missing in 
an area exceeding 6 square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding 6 square inches (39 
sq. cm.).  Id. at Note (1).  

In comparing the treating physician's description of the 
Veteran's cosmetic defects with the rating criteria of Diagnostic 
Code 7800, the Board finds that assignment of a separate 30 
percent evaluation is appropriate on this basis.  Specifically, 
the treating physician characterized the disfigurement as 
"moderate to severe," which more nearly approximates gross 
distortion or asymmetry of one paired set of features.  A higher 
disability rating is not warranted under Diagnostic Code 7800 
because the evidence fails to show that more than one feature or 
paired set of features has gross distortion or asymmetry.  

Thus, although a higher disability rating is not warranted based 
upon loss of vision and band keratopathy, the Board does find 
that the preponderance of the evidence supports the grant of a 
separate disability rating of 30 percent for disfigurement under 
Diagnostic Code 7800.  See 38 C.F.R. § 4.80.  To that extent, a 
higher disability rating for the Veteran's service-connected left 
eye disability is warranted, and the appellant's appeal is 
granted for accrued benefits purposes only.


ORDER

New and material evidence not having been received sufficient to 
reopen a claim for service connection for PTSD, the claim to 
reopen for service connection for this disability for accrued 
benefits purposes is denied.

Entitlement to a disability rating in excess of 40 percent for 
service-connected left eye disability based on total loss of 
vision and band keratopathy is denied, for accrued benefits 
purposes. 

Entitlement to a separate disability rating of 30 percent for a 
serious cosmetic defect due to service-connected injury to left 
eye, characterized as disfigurement due to ptosis, shrinking of 
globe and exotropic deviation, is granted, subject to controlling 
regulations governing the payment of monetary benefits.


REMAND

Unfortunately the Board finds that remand of the appellant's 
claim for service connection for the cause of the Veteran's death 
is warranted in order to obtain a medical opinion that clarifies 
the cause of death and whether it or a contributory cause of 
death are related to the Veteran's service. 

The medical records in the claims file reveal that the Veteran 
had a long history of peripheral vascular disease, coronary 
artery disease, atrial fibrillation/flutter and problems with 
hypercoagulation.  The earliest record from August 1989 shows the 
Veteran had diagnoses of atherosclerotic peripheral vascular 
disease manifested by claudication of the left leg (treated for 
the last year), transient ischemic attacks secondary to ulcerated 
plaque left internal carotid arteries, bilateral carotid bruits 
most likely secondary to stenosis of external carotid arteries.  
He was admitted to the hospital and underwent left carotid 
endarterectomy in September 1989.  Admitting physical noted the 
history of left leg claudication, but noted that there were no 
known neurological, pulmonary, cardiac, renal or abdominal 
problems.  

In August 1990, the Veteran was hospitalized because of unstable 
angina due to coronary atherosclerosis and underwent left heart 
catheterization with left ventriculogram and selective right and 
left coronary cineangiography, and coronary artery bypass 
grafting times four with left internal mammary artery.  In 
September 1990, he was again hospitalized with atrial 
flutter/fibrillation due to pericarditis as well as a foreign 
body reaction to the bone wax used in the surgery in August.  An 
October 1990 cardiac rehabilitation note relates a finding of 
cramps in the left leg secondary to decreased circulation.

The Veteran was hospitalized next in December 1991 with 
complaints of experiencing episodes of left arm numbness and 
weakness that were diagnosed as transient ischemic attacks, right 
hemispheric symptoms.  He was also noted to have a diagnosis of 
atherosclerotic peripheral vascular disease with claudication of 
the left leg.  He underwent cerebral angiogram and aortogram with 
bilateral femoral runoff.  The cerebral angiogram showed previous 
left carotid endarterectomy with no plaque or stenosis and 
minimal plaque formation of the right internal carotid artery 
that was smooth without evidence of ulceration or stenosis.  The 
aortogram with bilateral femoral runoff demonstrated a shelf-like 
plaque at the distal left common iliac; complete occlusion of the 
left superficial femoral artery with reconstitution of the left 
popliteal; and three vessel runoff of the leg.  Plan was that he 
would not benefit from a right carotid endarterectomy at that 
time, but revascularization of the left leg was considered via 
angioplasty of the left iliac artery and femoral popliteal 
bypass.

In January 1992, the Veteran underwent left femoral popliteal 
bypass due to atherosclerotic peripheral vascular disease with 
occlusion of the left superficial femoral artery.  He appeared to 
do well thereafter until April 1994 when he was admitted to the 
hospital for left lower extremity ischemia with occlusion of the 
fem-pop bypass graft.  He underwent the following procedures:  
left groin exploration with thrombectomy and fem-pop bypass 
graft; popliteal exploration with thrombectomy and trifurcation 
vessels and PTFE patch angioplasty; interoperative Urokinase 
infusion; intraoperative arteriogram times three; and left lower 
extremity lateral compartment fasciotomy.  The report of hospital 
course indicates the Veteran had abrupt onset of calf and foot 
pain with progression to complete paralysis of the foot.  At the 
time of initial examination, the foot was cadaveric and there 
were no sensations essentially from the knee down and no motor or 
sensory function of the foot.  He was immediately decoagulated 
and underwent the aforementioned procedures with copious thrombus 
removed from his fem-pop bypass graft and all three trifurcation 
vessels.  He was released from the hospital in good condition.

In May 1995, the Veteran had reocclusion of the left fem-pop 
bypass graft.  He underwent a procedure to revise the fem-pop 
bypass (left common femoral artery to above-knee popliteal artery 
with transposed reverse greater saphenous vein) and to repair the 
deep femoral vein.  

The Veteran subsequently underwent periodic evaluation for his 
carotid arthrosclerosis and left fem-pop bypass, which remained 
stable.  The Board notes that the Veteran was seen at a VA 
medical facility in 1998 with complaints related to his feet.  An 
April 1998 treatment note indicates the Veteran complained of 
right foot numbness for one year and numbness of left leg from 
the knee down.  He denied any burning in the right foot and left 
leg but did report experiencing tingling sensation.  It was noted 
that his feet were pink, warm and without ulcers.  There was 
slight pedal edema bilaterally, left greater than right.  The 
assessment was peripheral vascular disease with history of deep 
venous thrombosis and neuropathy.

In October 2003, the Veteran underwent right carotid 
endarterectomy and Dacron patch angioplasty due to stenosis.  In 
February 2005, the Veteran was hospitalized for recurrent atrial 
flutter and left bundle branch block.  

On May 4, 2006, the Veteran presented to the hospital with a 
three to four month history of progressive claudication in his 
right leg that had reached the point of rest pain, primarily 
involving his toe on his right foot and severe hip and thigh 
pain.  Angiography demonstrated complete profunda and common 
femoral artery occlusion, reconstitution of an above-knee 
popliteal single vessel run off and a moderate stenosis of his 
iliac.  The diagnosis was right leg ischemia and right first, 
second, third and fourth toe embolic ischemia.  He was admitted 
and underwent extended profundoplasty with patch closure and 
right femoropopliteal PTFE distal flow bypass.  He was discharged 
to HealthSouth Rehabilitation for further care on May 11th.  

On May 21st, the Veteran was readmitted to the hospital with 
erythema of the foot and toe pain.  It appeared that he had 
sustained some form of embolic event to his right first, second 
and third toes during his recent fem-pop bypass.  In addition, he 
was experiencing hemoptysis.  He was placed on intravenous 
antibiotics and Heparin.  He was seen in consult with pulmonology 
for the hemoptysis, and underwent a CT scan that demonstrated a 
concerning 4.5 cm mass in the superior segment of the right lower 
lobe of the lung.  Subsequent bronchoscopy demonstrated him to 
have a nonsmall-cell bronchogenic carcinoma of the right lung 
with probably mediastinal nodal metastases that appeared to be at 
stage III-B.  A brain CT scan, however, did not show any 
metastasis to the brain.  A PET scan was supposed to have been 
completed to determine whether there were in fact mediastinal 
nodal metastasis, but there is nothing in the available treatment 
records to show it was actually completed.  The Veteran was 
discharged home on May 26th.  

He was readmitted on June 1st with a diagnosis of 
atheroembolization to the right foot and underwent 
transmetatarsal amputation of the first through fourth toes.  
Watching his stump heal, he was noted one day to have venous 
congestion.  Graft survey demonstrated this graft to be occluded.  
On June 15th, he was taken into surgery where he underwent a 
right composite basilic vein to PTFE below knee femoral/popliteal 
artery bypass and thrombectomy of existing PTFE graft.  He was 
discharged to HealthSouth Rehabilitation on June 26th.  It was 
noted that, at the time of discharged, he had eschar overlying 
his suture line from his transmetatarsal stump, but otherwise all 
wounds were clean and healing nicely.  

On July 27th, the Veteran was again admitted to the hospital with 
right leg critical ischemia.  He immediately underwent a 
thrombectomy of his existing tibial graft, angiogram, angioplasty 
of the midpopliteal segment and debridement of the amputation 
flap.   The tibial graft did not remain patent but rethrombosed 
necessitating a distal posterior tibial distaflo graft.  This 
remained functional until August 3rd when it again thrombosed 
necessitating a below-knee amputation.  The Discharge Summary 
also notes that, during this hospitalization, the Veteran was 
followed for his adenocarcinoma of the right lung but he was not 
receiving treatment for this yet because of his other problems.  
He also had problems with atrial fibrillation and congestive 
heart failure throughout his stay requiring need for 
anticoagulation therapy and Lasix.  The Veteran was discharged on 
September 7th.

He was readmitted September 9th - this time for left leg 
ischemia.  He underwent angiography that demonstrated complete 
occlusion of the entire left sided system and underwent TPA 
infusion for 24 hours with essentially complete resolution of all 
thrombus.  However, he sustained what appeared to be some form of 
cerebrovascular accident resulting in an expressive aphasia.  He 
also underwent revision of the right below-knee amputation, which 
got infected and required long term intravenous antibiotics 
initially with continued oral antibiotics on discharge.  Repeat 
CT scan showed that his lung cancer had increased in size, but it 
was decided to only follow this without instituting treatment.  
Also, prior to discharge, a PEG tube was placed for feeding due 
to anorexia resulting in significant weight loss.  The Veteran 
was discharged on October 26th to HealthSouth Rehabilitation in 
good condition.

On October 29th, the Veteran was admitted to the hospital with 
bilateral lower extremity pain and mottling for about 18 to 20 
hours due to lower extremity ischemia.  He underwent angiography 
with lytic therapy to his aortic iliac system.  This cleared most 
of the thrombus; however, he still had some pedal and some tibial 
vessel thrombus, as well as right common femoral thrombus.  After 
ongoing discussion with the Veteran and his family, the decision 
was made to declare him a hospice patient as he did not want any 
further therapy carried out with regard to surgical or 
amputation-type therapy.  Hospice was arranged, and the Veteran 
was discharged home on November 4th.

The death certificate shows the Veteran died at home on November 
[redacted], 2006.  No autopsy was performed.  The original death 
certificate identified the cause of death solely as lung cancer.  
An amendment to the death certificate, however, added the 
following conditions as leading to the immediate cause of death:  
chronic obstructive pulmonary disease, congestive heart failure 
and coronary artery disease.  It also added the following 
conditions as other significant conditions contributing to death 
but not resulting in the underlying cause of death:  atrial 
fibrillation, peripheral vascular disease and anemia.  The Board 
notes that the medical treatment records from 2006 also show the 
Veteran had the following chronic conditions:  history of discoid 
lupus, type II diabetes mellitus, peripheral neuropathy, 
hypertension, hypercoagulation disorder, benign prostate 
hypertrophy, hyperlipidemia and asbestosis.
Essentially, the appellant contends that the Veteran incurred 
cold weather injuries to his bilateral lower extremities while 
serving in combat in the mountains of Korea and that these cold 
weather injuries either caused or contributed to the conditions 
that caused or contributed to the Veteran's death.  At the Board 
hearing in May 2010, the appellant and her children testified 
that the Veteran's feet were always cold and that he had no 
feeling in them (although her son also testified that the Veteran 
worked in construction which required him to do a lot of standing 
and walking and to be surefooted).  

In support of her claim, the appellant has submitted two 
statements from the Veteran's treating physicians.  The first 
statement from Dr. B.B., dated in December 2006, indicates that 
he had treated the Veteran for 14 years for a multitude of 
medical problems; however, the Veteran was certainly under his 
care for many injuries that stemmed from thermal injury including 
frostbite and Trench foot and the sequela which followed.  This 
physician stated that he feels as though many of the 
complications the Veteran sustained with regards to his 
peripheral vascular disease stemmed initially from these injuries 
and exacerbated with diabetes mellitus and peripheral vascular 
disease.  

The second statement from Dr. J.P. is undated but was submitted 
in January 2008.  This physician states in his letter that he 
provided care for the Veteran during several of his last 
hospitalizations and that he had the following medical 
conditions:  coronary artery disease, peripheral vascular 
disease, diabetes mellitus, lung carcinoma, post traumatic stress 
disorder, peripheral neuropathy, congestive heart failure, and 
chronic obstructive pulmonary disorder.  He states that, upon 
review of the Veteran's history, he had extended stays in the 
mountains of Korea after which he developed cold injuries (frost 
bite and trench foot) that progressed later in life resulting in 
peripheral vascular disease, which was complicated by peripheral 
neuropathy and diabetes mellitus.  This physician opined that it 
is likely that some of the Veteran's conditions were caused and 
exacerbated by his initial injuries sustained in the military.

The Veteran's service records indicate he was stationed in Korea 
from May 5th to June 15th in 1951.  He was wounded in action on 
June 10th in central Korea.  Service treatment records do not 
show any complaints of or treatment for cold weather injury to 
the lower extremities.  Separation examination also was negative 
for any abnormal findings relating to the Veteran's lower 
extremities.  

The Board also notes that the post-service medical treatment 
records are negative for any reported history of cold weather 
injuries to the lower extremities in service.  Nor is there 
medical evidence during his lifetime of any physician relating 
that the Veteran had residuals from cold weather injuries to the 
lower extremities.  In addition, the appellant conceded at the 
May 2010 hearing that the Veteran never reported to his treating 
physicians that he suffered cold weather injuries in service, and 
that they never asked him about a history of cold weather 
injuries.  The Board also notes that, during his lifetime, the 
Veteran was never service-connected for residuals of cold weather 
injuries nor did he ever file a claim for such a disability.

The Board finds that the available evidence of record is not 
sufficient on its own to establish the appellant's claim for 
service connection for the cause of the Veteran's death.  First, 
there is a question of what primarily caused the death of the 
Veteran.  Although the Veteran had a diagnosis of lung cancer, 
the treatment records appear to indicate that his decline was 
more due to his recurrent thrombosis in his lower extremities 
which resulted in amputation of first the toes of the right foot 
and then a right below-knee amputation.  However, he never 
received treatment for his lung cancer.  In addition, although 
the Veteran's physician appears to give positive opinions 
relating the Veteran's death to cold weather injuries in Korea, 
these opinions are somewhat speculative in nature and fail to 
answer the specific question that is needed to provide definite 
evidence of a nexus between the Veteran's death and his military 
service.  Thus, remand is appropriate here to obtain a medical 
opinion from an appropriate VA physician.

For the VA physician's benefit, the standard for proving 
entitlement to service connection for the cause of a veteran's 
death is as follows:  Service connection may be established for 
the cause of a veteran's death when a service-connected 
disability "was either the principal or a contributory cause of 
death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected disability 
is the principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  Service connection means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Forward the Veteran's claims file for 
a record review to an appropriate VA 
physician with the relevant medical 
expertise to provide the requested medical 
opinion.  In rendering an opinion, the VA 
physician should be advised that he should 
presume that the Veteran had cold weather 
injuries to his lower extremities during 
his period of active service in Korea in 
1951.  After reviewing the claims file, 
the VA physician should render an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the presumed in-service 
cold weather injuries to the Veteran's 
lower extremities either primarily caused 
the Veteran's death or was a contributing 
cause of death (i.e., significantly and 
materially contributed to death, combined 
to cause death, or aided or lent 
assistance to the production of death).  
The final report should indicate the VA 
physician's review of the claims folder 
(including this remand) and provide a 
complete rationale for all opinions given.  

2.  Thereafter, the issue of entitlement 
to service connection for the cause of the 
Veteran's death should be readjudicated.  
If such action does not resolve the claim, 
a Supplemental Statement of the Case 
should be issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


